SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated May 23, 2012 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports Q1 2012 Financial Results PARTNER COMMUNICATIONS REPORTS Q1 2012 RESULTS PARTNER ANNOUNCES FULL OPERATIONAL MERGER WITH 012 SMILE FREE CASH FLOW AFTER INTEREST PAYMENTS OF NIS 199 MILLION Rosh Ha’ayin, Israel, May 23, 2012 – Partner Communications Company Ltd. (“Partner” or "the Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ending March 31, 2012. Q1 2012 Highlights1 (compared with Q1 2011) · Total Revenues: NIS 1,571 million (US$ 423 million), a decrease of 11% · Service Revenues: NIS 1,241 million (US$ 334 million), a decrease of 2% · Equipment Revenues: NIS 330 million (US$ 89 million), a decrease of 41% · Operating Profit: NIS 248 million (US$ 67 million), a decrease of 38% · Net Profit: NIS 146 million (US$ 39 million), a decrease of 43% · EBITDA2: NIS 438 million (US$ 118 million), a decrease of 25% · EBITDA Margin: 28% of total revenues compared with 33% · Capital Expenditures: NIS 133 million, no change · Free Cash Flow before interest payments3: NIS 223 million (US$ 60 million), adecrease of 13% · Net Debt: NIS 4.45 billion (US$ 1.2 billion), a decrease of NIS 0.4 billion · Cellular Subscriber Base: 3.15 million at quarter-end · Cellular ARPU: NIS 101 (US$ 27), a decrease of 12% 1 On March 3, 2011, the Company completed the acquisition of all of the outstanding shares of 012 Smile Telecom Ltd. ("012 Smile"), an Israeli operator of international telecoms services and local fixed line services and a provider of internet services. The financial results set forth above for Q1 2012 therefore include the results of 012 Smile whereas the results for Q1 2011 include the results of 012 Smile only for the month of March 2011. 2 For definition of EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 3 Cash flows from operating activities before interest payments, net of cash flows used for investing activities. The free cash flow amount for Q1 2011 is after elimination of cash flows used for the acquisition of 012 Smile in an amount of NIS 597 million. 2 Mr. Haim Romano, Partner's CEO, said: “The financial results of the first quarter reflect the Company’s operations in a challenging period in the cellular market. Over the past year, the Company has been preparing for changes in the industry, the intensification of the competition and the entrance of new competitors.Partner has taken, as planned, operational efficiency measures which began in the fourth quarter of 2011 and contributed to a decrease of NIS80million in the operating expenses during the last six months. The full effect of these efficiency measures is expected to be reflected in the coming months. As part of this overall process, the Company adjusted the number of positions and the workforce. From October 2011 until the end of April 2012 the number of positions was reduced by 1,440 positions; and in addition the Company also accelerated the full operational merger with 012 Smile that is expected to be completed in the third quarter of this year. The Company will continue, as part of its ongoing business operations, to continue the operational efficiency process and the adjustment of the workforce in accordance with the changes needs of the market. As part of Partner’s preparations for the competition, and in response to market demands, the Company currently offers attractive tariff plans including unlimited plans and plans in which customers pay only according to usage. The Company continues to examine customer requirements and will continue with its innovative approaches to develop and offer additional services with added value. The Company intends to launch during the next six month diversified television and content services over the internet (OTT), subject to the removal of the regulatory barriers. These services will be added to the wide range of services offered by the Company to its customers and will enable them to benefit for the first time from innovative and quality services in a significantly lower price than the current market price ” Mr. Haim Romano emphasized the Company’s commitment to continue to rely on the three pillars which the company has relied on since its foundation: Quality and professional customer service at all interfaces with the customers, technological progress and an innovative marketing approach.Therefore, the Company continues to invest in improving network quality, increasing browsing speed, implementation of the fourth-generation services as well as investing in outstanding quality service and in the development of innovative interfaces with the customers. With respect to the fixed-line segment, Mr. Haim Romano noted: "Partner has decided to implement a full operational merger with 012 Smile. The completion of the full operational merger between the companies will serve the purpose for which it was intended - to enhance the focus on the customer and provide a diverse range of services, for the home and mobile while providing a uniformed high standard quality service. The decision by the Minister of Communications to open the fixed line market to competition is an opportunity for the company for additional growth, diversification of the range of services, and will enable us to strengthenour position as a telecommunications group that offers a wide range of telecommunication services.” 3 Mr. Haim Romano added: ”Offer Peri will lead the continuing operational merger process until its successful completion. I would like to thank Offer for being a true partner in leading 012 Smile through the challenging times of an operational merger. Offer Peri will terminate his position at the end of the year.” In conclusion Mr. Haim Romano stated: “The robustness of the Company, its significant strengths and consistent investment in the Company’s assets: customers, employees and the Orange brand, continue to be a platform to successfully cope with current and future challenges.” Mr. Ziv Leitman, Partner's Chief Financial Officer commented: “The series of efficiency measures implemented by the Company during the last few months, resulted in a reduction of NIS80 million in operating expenses (excluding depreciation and amortization expenses) over the last six months, from NIS 952 million in Q3 2011 to NIS872 million in Q1 2012, of which NIS 17 million was reduced during the first quarter. Part of the cost reduction measures which were taken in the first quarter will affect the financial results from the second quarter of 2012. At the same time, the Company continues to adjust the level of the workforce to the Company’s structure, objectives and changing market conditions. During the first quarter the number of full-time equivalent positions was reduced by approximately 660 positions, and in April 2012, by a further 80 positions. The churn rate for Post-Paid cellular subscribers in the first quarter remained at a level similar to that of the previous two quarters. The relatively high level of churn is partially a result of the Company’s policy over the past few months, on which the "Clear" campaign is based, which reflects the values of transparency, fairness and clarity in all customer interfaces, and therefore treats existing customers in exactly the same manner as new customers, including offering the same tariffs to all customers at all points of contact. Nevertheless, the intense competition in the cellular market continues to negatively impactARPU levels and the decreasing ARPU trend continuing this quarter due to pricing pressure from corporate business customers renewing their contracts and private customers transferring to new more attractive offers, partially offset by the recruitment of new customers with above-average ARPU levels. The slight increase in the level of cellular equipment sales revenues this quarter from the previous quarter mainly reflects the impact of the iPhone4S launch in December 2011. Free cash flow after interest payments totaled NIS 199 million for the quarter, demonstrating the Company’s robust cash generating ability from net profit. Operating working capital increased slightly by NIS 10 million in the quarter. 4 Financial expenses were positively affected in the first quarter by the unchanged Consumer Price Index (“CPI”) level. For the months April and May 2012, the reference CPI level increased by approximately 1.3%. Together with the anticipated increase in the reference CPI level for June, this increase is expected to substantially increase linkage expenses from the Company’s approximate NIS 2.2 billion of linked debt. As a result, financial expenses in the second quarter of 2012 are expected to be significantly higher than those in the first quarter. Capital expenditures for the first quarter totaled NIS 133 million, similar to the level of the previous two quarters. However, total capital expenditures for the year 2012 are still expected to be approximately NIS 650 million. The level of net debt at the end of the first quarter was NIS 4.45 billion, a decrease of NIS0.2 billion from the previous quarter and a decrease of NIS 0.4 billion from the level during the last 12months. In the last quarter the gross debt decreased by NIS 0.3 billion. In April 2012, the Company entered into a five-year agreement with Bezeq for the provision of transmission services, which is expected to save approximately NIS 20 million in operating expenses on an annual basis. The agreement is retroactive to the beginning of the year, such that, in Q2 2012 the Company is expected to record a reduction in operating expenses of NIS 10 million related to transmission expenses for the first half of the year. The high level of cash in the balance sheet partly reflects the postponement of the quarterly repayment of Series A Notes from March 31, 2012 which fell on the weekend, to April 1, 2012.In view of the high level of cash in March, the Company made an early repayment of certain loans in the approximate amount of NIS 50 million that were due to be repaid during Q2 2012. Since June 30, 2012 will also fall on the weekend, quarterly interest payments will again be postponed by a day, in the approximate amount of NIS 50 million. In light of recent developments in the telecommunications market, the company is updating its business plans and therefore the Board of Directors decided not to discuss at this time dividend distribution but rather to discuss it later on. 5 Key Financial and Operating Indicators4 Q1’12 Q1’11 Change Revenues (NIS millions) -11 % Operating Profit (NIS millions) -38 % Net Profit (NIS millions) -43 % Free Cash Flow (NIS millions) -13 % EBITDA (NIS millions) -25 % Cellular Subscribers (end of period, thousands) -2 Quarterly Cellular Churn Rate (%) +0.7 Average Monthly Revenue per Cellular Subscriber (NIS) -12 % Average Monthly Usage per Cellular Subscriber (minutes) +13 % Number Fixed Lines Subscribers5 (end of period, thousands) -1 % ISP Subscribers (end of period, thousands) -2 % Partner Consolidated Results Cellular Segment Fixed Line Segment Elimination Consolidated NIS Millions Q1’12 Q1’11 Change % Q1’12 Q1’11 Change % Q1’12 Q1’11 Q1’12 Q1’11 Change % Total Revenues -22
